UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Modine Manufacturing Company (Exact name of registrant as specified in its charter) Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 18, 2011 Wisconsin 1-1373 39-0482000 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1500 DeKoven Avenue, Racine, Wisconsin Address of principal executive offices Zip Code Registrant's telephone number, including area code: (262) 636-1200 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Information to be Included in the Report Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective May 18, 2011, Klaus A. Feldmann resigned from his role as Regional Vice President – Europe of Modine Manufacturing Company (the “Company”).Thomas F. Marry, formerly Regional Vice President – Asia and Commercial Products Group, was promoted, effective May 18, 2011, to be Executive Vice President – Europe, Asia and Commercial Products Group of the Company.In connection with his promotion, Mr. Marry’s base salary was increased to $340,000 annually, his Management Incentive Plan bonus potential level was increased to 60% of base salary at target and his potential Long-Term Incentive Plan payout level was increased to 120% at target.The compensation increases for Mr. Marry were made retroactively effective to April 1, 2011, the first day of the Company’s current fiscal year. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Modine Manufacturing Company By: /s/ Margaret C. Kelsey Margaret C. Kelsey Vice President – Corporate Development, General Counsel and Secretary Date:May 23, 2011 3
